Name: Commission Regulation (EEC) No 1364/88 of 19 May 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/8 Official Journal of the European Communities 20 . 5 . 88 COMMISSION REGULATION (EEC) No 1364/88 of 19 May 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond thfc fob stage ; Whereas following the taking of a numer of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 500 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p . 8 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 20 . 5. 88 Official Journal of the European Communities No L 126/9 ANNEX I LOT A 1 . Operation No ('): 270/88  Commission Decision of 30 July 1987 2. Programme : 1987 3 . Recipient : National authorizing officer, attn . Ms. Quist, Ministry of Finance and Economic Planning, PO Box M 40 Accra, Ghana 4. Representative of the recipient (3) : Ambassade du Ghana, rue Gachard 44, 1050 Bruxelles ; telex : 22572 Ghana B ; tel . 649 01 63 ¢ 5. Place or country of destination : Ghana 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : Copper : 0,05 ppm maximum : to be made from inter ­ vention butter (OfficialJournal of the European Communities No C 216 of 14 August 1987, page 7, (1.3.1 and 1.3.2)) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10 . Packaging and marking : 200 kilograms (10) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (1.3.3 . and 1.3.4.) Supplementary markings on the packaging : 'ACTION No 270/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GHANA' and Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (1.1.3.4) 1 1 . Method of mobilization : Purchase of butter from OBEA (Office Belge de l'Ã conomie et de l'Agricul ­ ture), rue de TrÃ ªves 82, B-1040 Bruxelles ; tel . 230 17 40 ; telex 24076 The adresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 (OfficialJournal of the European Communities No L 261 of 25 September 1976, page 12) 1 2. Stage of supply : free at port of landing   landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tema 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 18 . Deadline for the supply : 15 August 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 6 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 July 1988 (c) deadline for the supply : 31 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 15 April 1988 fixed by Regulation (EEC) No 977/88, Official Journal of the European Communities No L 98 of 15 April 1988 No L 126/ 10 Official Journal of the European Communities 20 . 5. 88 LOT B 1 . Operation No ('): 275/88  Commission Decision of 16 December 1987 2. Programme : 1987 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient : cfr (3) 5 . Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (*) f) (8) (') : to be made from intervention butter (Official Journal of the European Communities No C 216, 14 August 1987, page 7 (I.3.I and 1.3.2)) 8 . Total quantity : 2 000 tonnes 9 . Number o,f lots : one 10. Packaging and marking : 5 kilograms (") and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (1.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACTION No 275/88 / PAKISTAN / ACTION OF, THE WORLD FOOD PROGRAMME / KARACHI' and Official Journal of the European Communities No 216 of 14 August 1987, page 8 (1.1.3.4) 1 1 . Method of mobilization : Purchase of butter from Onilait (Office national interprofessionnel du lait et des produits laitiers) 2, rue St Charles, F-75740 Paris Cedex 15 ; tel . ( 1 ) 575 62 60, telex 200745 + , telefax 45792849 . The addresses and places of storage are given in Annex II . Selling price is determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (Official Journal of the European Communities No L 261 of 25 September 1976, page 12) 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 June to 15 July 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 6 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 June 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 July 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049, Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 15 April 1988 fixed by Regulation (EEC) No 977/88, Official Journal of the European Communities No L 98 of 15 April 1988 , Official Journal of the European Communities No L 126/1120 . 5. 88 LOT C 1 . Operation No ('): 233/88  Commission Decision of 8 February 1988 2. Programme : 1987 3 . Recipient : Pakistan 4. Representative of the recipient (3) : Ministry of Health, Dr M. A. Basit Khan, Assistant Project Director, WFP, Block 47, Pak Sec Karachi 5. Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be made from intervention butter (OfficialJournal of the European Communities No C 216 of 14 August 1987, page 7 (1.3.1 and 1.3.2) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10. Packaging and marking : 5 kilograms and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (1.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACTION No 233/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (1.1.3.4) 1 1 . Method of mobilization : Purchase of butter from OBEA (Office Belge de l'Ã conomie et de l'Agricul ­ ture), Rue de TrÃ ªves 82, B-1040 Bruxelles, tel . 230 17 40 ; telex 24076 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 (Official Journal of the European Communities No L 261 of 25 September 1976, .page 12) 12. Stage of supply : Free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Karachi 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 18 . Deadline for the supply : 15 August 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 6 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 July 1988 (c) deadline for the supply : 31 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 15 April 1988 fixed by Regulation (EEC) No 977/88, Official Journal of the European Communities No L 98 of 15 April 1988 No L 126/ 12 Official Journal of the European Communities 20 . 5. 88 Notes (') The operation number is to be quoted in all correspondance. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No G 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health cer ­ tificate. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. ( ») The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate in English stating that the butteroil does not contain any port fat (lard). (10) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. No L 126/1320 . 5. 88 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Mummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista 366 000 kgA 270/88 NV Vanden Avenne Hanestraat 172, postbus 5 B-9360 Buggenhout B 275/88 2 440 000 kg 197 000 : Cofral 1335, avenue Georges ClÃ ©menceau F-07500 Granges-les-Valence  254 100 : Union frigorifique des docks 12, quai du Lazaret F- 1 3002 Marseille  60 000 : Compagnie gÃ ©nÃ ©rale frigorifique 18, boulevard FrÃ ©dÃ ©ric Sauvage F-13014 Marseille  323 900 : SA Soprodis 24-26, 4Ã ¨ avenue  zone industrielle F- 13700 Vitrolles  470 000 : SNAC 3214, route de Montpellier Saint-Cezaire F-30000 NÃ ®mes  22 000 : SA Compagnie franÃ §aise entrepÃ ´ts frigorifiques Sayat F-63530 Volvic  705 000 : SA Compagnie des docks frigorifiques de Bordeaux / quai de 1 Adour F-64600 Anglet-Blancoignon  220 000 : SA STEF Boulevard Saint-Assiscle F-66 Perpignan  144 000 : SA Tramier Michel route d'Orange F-84260 Sarrians  28 000 : Sofrica La Cabaude, boÃ ®te postale 45 F-85102 Les Sables-d'Olonne No L 126/ 14 Official Journal of the European Communities 20 . 5 . 88 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista  16 000 : SA frigorifique de Normandie route de la Roche-sur-Yon  zone industrielle F-85800 Saint-Gilles-Croix de Vie C 233/88 244 000 kg NV Vanden Avenne Hanestraat 172, postbus 5 B-9360 Buggenhout /